DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12, 2022 has been entered.
Response to Arguments
Applicant's arguments filed July 6, 2021 have been fully considered but they are not persuasive. Applicant argues that the claimed means to separately mount anvil assemblies of different dimensions to the tie ejector “is not disclosed, taught or suggested by the Karabas reference”.
The Examiner respectfully disagrees. As illustrated in figure 15a of Karabas, bolts (not labeled) are shown passing through the linkage arms 38 and into the jaws 36 of the anvil assembly, therefore the structure is present in the Karabas reference to separately mount the anvil assembly to the tie ejector via the linkage.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 108; it is noted that this reference numeral is used on page 5 to designate the tie ejector, however the tie ejector was previously designated with numeral 102 as well.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation(s) that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is/are: “means to separately mount” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the claim states “means to separately mount anvil assemblies” it is unclear if the anvil assemblies is in addition to the singular anvil assembly previously recited in the claim or if the anvil assemblies is intending to further define the previously recited anvil assembly. For examination purposes the limitation is being interpreted as “means to separately mount the anvil assembly”.
The claim limitation “means to separately mount” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification discloses on page 6 that threaded fasteners may be used to removably join anvil assembly to the tie ejector and also discloses on page 9 that the anvil assemblies may have bolt holes for expeditious attachment to and removal from the tie ejector. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
With regards to claim 7, the claim states “the actuator includes a plunger which is displaced relative to the tie installing tool” it is unclear how the plunger is to be displaced relative to the tie installing tool when the plunger is defined as being a part of the tie installing tool. For examination purposes the limitation is being interpreted as the plunger being displaced relative to the tie ejector.
There appears to be insufficient antecedent basis for the limitation “the plunger control” found in line 4.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karabas et al (US 2014/0352250). 
In reference to claim 1, Karabas et al discloses a tie installing tool for tying together at least two crossed rods (20, 22) arranged to be non-parallel and touching one another, the tie installing tool comprising 
a tie ejector (34) comprising a holder (32) for holding at least one tie (10) having a first end and a second end, wherein the tie ejector which propels ties from the holder along an ejection axis towards the at least two crossed rods (20, 22), and a trigger (33) for actuating the tie ejector, 
an anvil assembly (36) attachably associated with the tie ejector, comprising a guide surface movable between a deployed position linearly aligned with the ejection axis of the tie ejector and partially encircling the at least two crossed rods, and a released position enabling the at least two crossed rods to disengage from the tie installing tool, wherein the guide surface is configured to deform a tie ejected from the tie ejector to fully encircle the at least two crossed rods, 
means to separately mount the anvil assembly [see figure 15a that shows bolts (unlabeled) going through the linkage arms 38 into anvil assembly 36] to the tie ejector so that the tool can tie ties of different dimensions, and 
an actuator (60, 40) which moves the guide surface from the released position to the deployed position in response to pressure of the actuator against the at least two crossed rods [see figures 11, 15a, 15b, 18a & 18b; paragraphs 0055-0057].
In reference to claim 2, the anvil assembly comprises a first jaw (36) pivotally mountable to the anvil assembly and bearing a first portion of the guide surface, and 
a second opposed jaw (36) pivotally mountable to the anvil assembly and bearing a second portion of the guide surface, wherein the first jaw and the second jaw close over the at least two crossed rods (20, 22) in the deployed position [see figures 15a & 15b].
In reference to claim 3, the first jaw (36) and the second jaw (36) overlap one another in the deployed position [see figure 15b].
In reference to claim 4, a portion of the first jaw (36) and a portion of the second jaw (36) are side by side when overlapping one another [see figure 15b].
In reference to claim 5, a portion of the first jaw and a portion of the second jaw overlie one another in the deployed position, [see figure 15b].
In reference to claim 6, the first jaw (36) has a first groove [see figure 15b] which defines the first portion of the guide surface, receives the first end of a tie (10) being ejected from the tie ejector, and deforms a first portion of the tie being ejected to curve around the at least two crossed rods (20, 22), and the second jaw (36) has a second groove which defines the second portion of the guide surface, receives the second end of the tie being ejected from the tie ejector, and deforms a second portion of the tie being ejected to curve around the at least two crossed rods (20, 22) [see paragraph 0060].
In reference to claim 7, the actuator includes a plunger (40) which is displaced relative to the tie installing tool when the tie installing tool is pressed against at least one of the two crossed rods, and a linkage (38, 54) connected to a plunger control, the first jaw and the second jaw, the linkage arranged to move the first jaw and the second jaw between the deployed position and the released position responsive to the plunger being displaced relative to the tie installing tool [see paragraphs 0059 & 0060].
In reference to claim 9, Karabas et al further discloses means for holding and feeling ties to the tie ejector, wherein the means is a magazine (44) for holding the ties (10), wherein the magazine is adjustable to accommodate staples of different widths [see paragraph 0056].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725